Per Curiam,
Plaintiff declared in trespass (trover) for the conversion of certain stereotype plates, the property of plaintiff, which had been pledged with defendant as collateral security for a debt due him by plaintiff with authority to sell in one of several specified ways, but which plaintiff declared had been sold in disregard of the stipulated conditions. But the plaintiff failed in the proof. All that was shown by the evidence was that the appellee had assigned the debt to him and with it his rights *36over the collateral. The plates ultimately came into the possession of appellant and the learned judge below was of opinion that no damage had been proved. However this may be, the gist of the action was the conversion and as no conversion was shown the nonsuit was proper.
Judgment affirmed.